DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant submitted amendments to the claim on 05/10/2021. The 35 USC 112(f) interpretation of claims 12 and 21 have been withdrawn due to amendments to the claims. The 35 USC 112(b) rejection of claims 3-5, 9-10 have been withdrawn due to amendments to the claims. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 21 is objected to because of the following informalities: “a transmit” in the second to last limitation is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-3, 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Wells (US PUB. 20140358291). 

	Regarding claim 1, Lyon teaches A method for controlling an air conditioner, the method comprising: 
generating a [dry bulb temperature (DBT)] correction map for a space, based on feedback messages received from a plurality of user equipments (UEs) (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.) 
generating a thermal comfort characteristic map for the space, based on temperature measurements included in the feedback messages (0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a ; 
determining a setting temperature for the air conditioner in the space, based on the DBT correction map and the thermal comfort characteristic map (0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, the temperature measurements which are mapped as shown above, which corresponds to the measured temperature and deviated temperature measurements are used to cool the air to a certain point and thus determining a setting temperature is based on the correction and thermal comfort map.); and 
controlling the air conditioner to the determined setting temperature (0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”).
Lyon does not teach dry bulb temperature (DBT).
Wells teaches dry bulb temperature (DBT) (0036 “dry bulb temperature”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon with the dry bulb temperature of Wells because Lyon creates maps for an HVAC system from sensor data and Wells teaches another form of sensor data, the sensor data from Wells is 

Regarding claim 2, Lyon and Wells teach the method of claim 1. 
Lyon further teaches wherein each of the feedback messages includes position information about a UE, of the plurality of UEs, corresponding to the feedback message (0062 “measurements indicating the specific positions of the various temperature sensors 16 can also be taken”, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”), and 
wherein the position information is acquired using received signal strengths of a plurality of wireless signals received from a plurality of network nodes by the UE (Lyon, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.)

Regarding claim 3, Lyon and Wells teach the method of claim 2.
 Lyon and Wells further teach wherein the generation of a DBT (Wells, 0036 “dry bulb temperature”) correction map comprises: 
checking the position information about the plurality of UEs (Lyon, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”) and the temperature measurements included in the feedback messages (Lyon, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”); 
generating a DBT (Wells, 0036) distribution table indicating per-position temperature measurements based on the position information and the temperature measurements (Lyon, 0093 “In one aspect, the contribution factors could be stored as a table in the memory 4 of the central computer”, 0090 “contribution factor can be determined for each temperature sensor 16 in the room…For example, for temperature sensors 16 that are positioned at or near where the first cooling supply 50A is introduced into the room 10 the contribution factor for those temperature sensors 16 may indicate that the first cooling supply 50A has a relatively large effect on the temperature of the air surrounding those temperatures sensors 16”, The contributing factor is put on a table which corresponds to the distribution table. Contributing factor is determined based on temperature measurements and position information.); 
checking a temperature measurement received from the air conditioner nearest to the plurality of UEs (Lyon, 0028 “different air conditioning units 55A”, 0032 “Referring again to FIG. 1, a plurality of temperature sensors 16 can be provided throughout the room 10…Each temperature sensor 16 can be capable of measuring the temperature of the air in the room 10 at the location where the temperature sensor 16 is located.”, fig. 1 shows that certain temperature sensors labelled 16 are closest to the air conditioning units 55a and 55c. These temperature sensors correspond to the UEs nearest to the air conditioner.); 
Lyon does not teach differences between the temperature measurements included in the DBT distribution table and the temperature measurement received from the air conditioner. 
Lyon and Wells teach and generating the DBT (Wells, 0036) correction map based on differences between the temperature measurements included in the DBT (Wells, 0036, 0053 “The processor 174 may collect…identified condition or change in condition…This data distribution table (Lyon, 0093 “In one aspect, the contribution factors could be stored as a table in the memory 4 of the central computer”) and the temperature measurement received from the air conditioner (Lyon, 0108 “if more than one temperature sensor 16 measures a deviation beyond the temperature threshold the differential between the measured temperature of each temperature sensor 16 over the threshold temperature could be used with the contribution factors…the temperature sensors 16 reading the greatest temperature change can be weighted by having the contribution factors associated with those temperature sensors 16 taken into more account than the contribution factors of those temperature sensors 16 measuring a smaller temperature deviation from the temperature threshold.”, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” Lyon teaches determining a difference between a measured temperature such as from the air conditioner with a threshold temperature and then mapping that difference. Wells teaches a table holding previously identified temperature conditions. A simple substitution can be made of the temperature threshold value of Lyon with the measured temperature conditions value from a DBT table of Wells and this would allow for calculating the difference between a measured temperature information from a DBT table and a temperature value from an air conditioner.), and positions corresponding to the temperature measurements (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired 
It would have been obvious to one of ordinary skill in the art to modify Lyon’s known mathematical function of determining a deviation using threshold value by substituting the threshold value with Well’s measured temperature value. The substitution is obvious because Well’s teaching for measured temperature value is being used as a substitute for another value found in the well-known deviation formula. The result of using the modified formula is predictable because the modification is using a known mathematical formula and simply substituting one value used in the formula. 

Regarding claim 6, Lyon and Wells teach the method of claim 2. 
Lyon and Wells teach wherein the generation of a thermal comfort characteristic map comprises: calculating per-position correction temperatures based on thermal comfort information (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.” 0108, the threshold temperature is the thermal comfort information. This threshold is used in conjunction with other variables to control the temperature of the room to the desired temperature.), the position information, and the temperature measurements included in the feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” Map is created using temperature and ; and 
storing the per-position correction temperatures along with space information (Lyon, 0072, 0009 “there is provided a computer for generating a virtual mapping of a server room, the computer comprising:… the at least one memory, the at least one processing unit, in response to the program instructions, operative to: obtain position information from a plurality of position determining devices, each position determining device associated with at least one temperature sensor” the memory contains the virtual mapping which contain the temperature values in them as well as shown in 0072 of Lyon.)

Regarding claim 8, Lyon and Wells teaches the method of claim 6.
Lyon and Wells further teach wherein the per-position correction temperatures are calculated based on temperature measurements included in feedback messages including a same thermal comfort information (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.”, 0108, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” The threshold temperature is the thermal comfort information. This threshold is used in conjunction with other variables to control the temperature of the room to the desired temperature. Map is created using temperature and position information. The temperature values shown on the map correspond to the correction temperature.), and 
wherein the same thermal comfort information indicates one of satisfaction , cold dissatisfaction, or hot dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” The desired comfort level of Wells corresponds with the threshold temperature of Lyon since both are desired temperature levels. It is noted that the threshold temperature of Lyon corresponds to the thermal comfort information and thus the desired comfort level of Wells also corresponds to the thermal comfort information.)
It would have been obvious to have modified the virtual HVAC mapping teachings of Lyon with the user satisfaction based control of an HVAC system because both references are directed to reaching a threshold temperature using an HVAC system and because Wells teaches that by receiving user satisfaction it may help the HVAC controller provide increased comfort and reduce energy usage (Wells, 0003). 

Regarding claim 9, Lyon and Wells teaches the method of claim 8.
Lyon and Wells further teaches wherein if thermal comfort information indicating one of cold dissatisfaction and hot dissatisfaction is used (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied. Opening and closing of , the per-position correction temperatures are calculated based on thermal comfort information included in a first of a plurality of feedback messages received from a same UE from among the plurality of UEs (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.”, 0108, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” The threshold temperature is the thermal comfort information. This threshold is used in conjunction with other variables to control the temperature of the room to the desired temperature. Map is created using temperature and position information. The temperature values shown on the map correspond to the correction temperature since the temperature on the visualization is based on the threshold temperature of the air conditioning unit because that determines the temperature of the area, the position of the sensor and the measured temperature. Each of the temperature values are next to the temperature sensors. The temperature sensors make up the positions.).

Regarding claim 10, Lyon and Wells teach the method of claim 9.
Wells further teach further comprising: determining an upper limit for a thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”, by finding the range an upper and lower limit are found.) based on a first message including thermal comfort information indicating hot dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to  among a plurality of feedback messages received from the same UE (Wells 0048 “one or more sensors 170 for sensing a parameter indicative of an environmental condition such as, for example, temperature” Sensors feedback gives understanding of the conditions which the processor uses to understand the user’s comfort. Temperature sensors correspond to the UE.); 
determining a lower limit for the thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”, by finding the range an upper and lower limit are found.) based on a first message including thermal comfort information indicating cold dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied. Opening and closing of windows is one way to solve user’s cold and hot dissatisfaction.) among a plurality of feedback messages received from the same UE (Wells 0048 “one or more sensors 170 for sensing a parameter indicative of an environmental condition such as, for example, temperature” Sensors feedback gives understanding of the conditions which the processor uses to understand the user’s comfort. Temperature sensors correspond to the UE.); and 
controlling the air conditioner (Lyon, 0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are  using the thermal comfort range (Wells, 0068 “The processor 64 may be programmed to control the HVAC system... such that one or more environmental conditions are driven toward the one or more conditions under which the user is expected to be comfortable.” Wells teaches controlling based on the thermal comfort range that is found.), 
wherein the setting temperature for the air conditioner (Lyon, 0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, the temperature measurements which are mapped as shown above, which corresponds to the measured temperature and deviated temperature measurements are used to cool the air to a certain point and thus determining a setting temperature is based on the correction and thermal comfort map.) is determined to be a value between the upper and lower limits of the thermal comfort range (Wells, 0068 “The processor 64 may be programmed to control the HVAC system... such that one or more environmental conditions are driven toward the one or more conditions under which the user is expected to be comfortable…The temperature value (e.g. temperature set point) may be automatically changed by the HVAC controller 18 over time as the conditions change (e.g. with a changing outdoor temperature).”, the temperature trying to be achieved is the setting temperature and is within the comfortable range found.)

Regarding claim 12, Lyon teaches A server (0030, the central computer is the server.) capable of controlling an air conditioner, the server comprising: 
a transceiver (0033 “the temperature sensors 16 can be operatively connected via a communication link to a central computer 1 for ease of monitoring”, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various ; 
at least one processor (0033, the central computer is able to control operation and thus is the controller) configured to: 
receive, through the transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”), feedback messages from a plurality of user equipments (UE), each feedback message including at least one of position information, a temperature measurement, and thermal comfort information (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0033 “the temperature sensors 16 can be operatively connected via a communication link to a central computer 1 for ease of monitoring”, 0021 “the HVAC controller 18 may include an input port 52 for communicating with one or more internal and/or remote sensors 54 such as, for example, an internal temperature sensor, an internal humidity sensor, a remote indoor temperature sensor, a remote indoor humidity sensor, a remote outdoor temperature sensor and/or a remote outdoor ; 
generate a [dry bulb temperature (DBT)] correction map for a space, based on the feedback messages received from the plurality of UEs (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.); 
generate a thermal comfort characteristic map for the space based on temperature measurements included in the feedback messages (0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a map of the temperature measurements in a room is created based on sensed temperature. Temperature measurements as shown in 0071 and 0105 includes both sensed temperatures and temperature deviation. A map is generated based on temperature measurements and thus both deviation in temperature and sensed temperatures is used. The sensed temperatures are used to generate a map corresponding to the thermal comfort characteristic map. The temperature deviation is used as well for mapping and the mapping corresponds to the correction map for a space.);   
determine a setting temperature for the air conditioner in the space, based on the DBT correction map and the thermal comfort characteristic map (0110 “central computer 1 ; 
control the air conditioner to the determined setting temperature and transmitting, through the transceiver, to the air conditioner information about a setting temperature to control the air conditioner (0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0079, the air conditioners and their cooling supplies are driven to meet the setting requirement. They receive information about the setting temperature by receiving how much to drive their units.)
Lyon does not teach dry bulb temperature (DBT).
Wells teaches dry bulb temperature (DBT) (0036 “dry bulb temperature”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon with the dry bulb temperature of Wells because Lyon creates maps for an HVAC system from .

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Wells (US PUB. 20140358291) in further view of Ashgriz et al (US PUB. 20170153032, herein Ashgriz). 

Regarding claim 4, Lyon and Wells teaches the method of claim 3. 
Lyon and Wells further teaches wherein the generation of the DBT (Wells, 0036) correction map comprises: 
defining a plurality of zones according to predetermined radiuses from a position of the air conditioner (Wells, 0016 “flow of air from the one or more HVAC components to an appropriate room and/or zone in the building”, Zones are created for different rooms as an example. The rooms are a predetermined distance from the air conditioner.)  ; and 
determining per-zone DBT (Wells, 0036) correction values, each being a difference between an [average of a] temperature measurement included in a feedback message received from at least one UE, of the plurality of UEs, in a zone and the temperature measurement received from the air conditioner (Lyon, 0108 “if more than one temperature sensor 16 measures a deviation beyond the temperature threshold the differential between the measured temperature of each temperature sensor 16 over the threshold temperature could be used with the contribution factors…the temperature sensors 16 reading the greatest temperature change can be weighted by having the contribution factors associated with those temperature sensors 16 taken into more account than the contribution factors of those 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the virtual HVAC mapping of Lyon with the zone based control of the HVAC system of Wells because both references are directed to understanding the area the HVAC system will be operating and because Wells teaches a means for using zones to ensure that the appropriate room receives the conditioned air from the HVAC components (0016).  
Lyon and Wells does not teach average of a temperature measurement. 
Ashgriz does teach average of a temperature measurement (0003 “FIG. 3 compares average temperature around a conventional thermostat and average temperature around a person for an HVAC system”, A comparison using average temperature takes place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC optimization teachings of Lyon and Wells with the zonal temperature control using average temperature teachings of Ashgriz because all three references are directed towards controlling an HVAC system based on temperature calculations and because Ashgriz teaches that by using a computed average temperature, the system can determine when to turn the HVAC system on and off in order to control the temperature of a particular location or zone (Ashgriz, 0002) which is useful for reducing the energy consumption of the HVAC system (Ashgriz, 0011).

the method of claim 4, wherein the generation of the DBT correction map comprises: 
Lyon, Wells and Ashgriz teaches classifying the feedback messages according to reception times (Ashgriz, 0080 “The system turned ON 1310 and OFF 1320 depending on the preferred air condition range. The acceptable temperature range 1330 for a user, in this case, is between 24.degree. C. and 25.degree. C. The temperature on this case increases from 20.degree. C. at time zero to 25.degree. C. in around 11 minutes during this time the HVAC system is ON. After this time (t=11 minutes), the HVAC system turned OFF for around 5 minutes before it turns ON again because the average temperature dropped below 24.degree. C. and so on.”, sensed temperature is classified with time.); 
and generating an independent per-time zone DBT correction map (the DBT correction map is taught by Lyon and Wells as shown in the rejection of claim 1 above) for each time zone based on position information and temperature measurements included in feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”) received at times of a same time zone (Ashgriz, 0008 “The device reconstructs a 3D geometry of the indoor space and its boundary condition which includes people location and furniture's layout… fluid dynamic numerical solver to calculate the temperature and velocity distribution of the air inside the controlled space… The numerical solver affords the condition of the air inside the controlled space for every time step (can be second).”, For each step in time, a map of the area is updated with the temperature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC optimization teachings of Lyon and Wells with the zonal temperature control teachings of Ashgriz because all three references are directed towards controlling an HVAC system based on understanding the layout of the area that is being conditioned by the HVAC system and because Ashgriz teaches that since it is not . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Wells (US PUB. 20140358291) in further view of Ashgriz et al (US PUB. 20170153032, herein Ashgriz) in further view of Perkins (US PUB. 20160082808).

Regarding claim 7, Lyon and Wells teaches the method of claim 6, 
Lyon and Wells further teaches wherein the calculation of per-position correction temperatures comprises: 
calculating an [average of] temperature measurements within a predetermined distance based on the position information included in the feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.” 0062 “measurements indicating the specific positions of the various temperature sensors 16 can also be taken”, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”), as a correction temperature corresponding to the position information (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, as explained in the rejection of claim 6 above, the displayed temperature corresponds to the correction temperature.), [and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance] to be a position corresponding to the calculated correction temperature (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the , 
and wherein the predetermined distance is determined based on an installation interval between a plurality of air conditioners in a system including the air conditioner (Lyon, fig. 1, 0079 “the air conditioning units 55A, 55B, 55C, 55D”, as shown in fig. 1, the air conditioning units are a predetermined distance apart in the room.).
Lyon and Wells do not teach an average of temperature, and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance.
Ashgriz does teach an average of temperature (0003 “FIG. 3 compares average temperature around a conventional thermostat and average temperature around a person for an HVAC system”, A comparison using average temperature takes place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC optimization teachings of Lyon and Wells with the zonal temperature control using average temperature teachings of Ashgriz because all three references are directed towards controlling an HVAC system based on temperature calculations and because Ashgriz teaches that by using a computed average temperature, the system can determine when to turn the HVAC system on and off in order to control the temperature of a particular location or zone (Ashgriz, 0002) which is useful for reducing the energy consumption of the HVAC system (Ashgriz, 0011).
Lyon, Wells and Ashgriz do not teach and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance.
Perkins teaches and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC optimization teachings of Lyon, Wells, and Ashgriz with the directional climate control teachings of Perkins because the references are all directed towards HVAC control based on calculations and understanding of the layout of the conditioned space and because Perkins’ directional climate control teachings allow for an accurate system that can optimize directional adjustment of treated air over a sufficiently wide range of thermal conditions (0008). 

Claim 13-16, 18-21 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US PUB. 20140358291) in view of Lyon (US PUB. 20100286843).

Regarding claim 13, Wells teaches A method for requesting control of an air conditioner by a user equipment (UE), the method comprising: 
measuring a temperature at the current position through a temperature sensor (0014 “temperature sensor for sensing an ambient temperature”); 
receiving thermal comfort information about a user through an input interface (0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space”);
generating a feedback message including the [position information], the measured temperature, and the thermal comfort information (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, ; 
transmitting the generated feedback message to a server for controlling the air conditioner to control a temperature of a space in which the UE is located (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”. 0020)
dry bulb temperature (0036 “dry bulb temperature”).
Wells does not teach determining position information about a current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes, and receiving information about a dry bulb temperature (DBT) correction map generated based on the feedback message from the server, after transmitting the generated feedback message to the server.
Lyon does teach determining position information about a current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes (0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining 
and receiving information about a dry bulb temperature (DBT) (taught by Wells as shown above) correction map generated based on the feedback message from the server (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.), after transmitting the generated feedback message to the server (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells with the location of sensors in an HVAC system teachings of Lyon because both references are directed to HVAC control based on sensor measurements and both references are directed to understanding the layout of the area the HVAC system is conditioning. Further, Lyon teaches a means for reducing energy costs by avoiding overcooling due to hot spots in the area (0004).  

Regarding claim 14, Wells and Lyon teach the method of claim 13. 
Wells further teaches wherein the feedback message is generated and transmitted to the server periodically in every predetermined period (Wells, 0047 “The user's comfort profile may be stored…on an external web server… The data… may be received automatically from the web service, downloaded periodically in accordance with a control algorithm”, 0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space” the information is generated and periodically sent to the server.)

Regarding claim 15, Wells and Lyon further teach the method of claim 14, further comprising: 
Wells and Lyon further teach in an absence of thermal comfort information about the user received through the input interface within a predetermined time (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, at times , generating a feedback message including the position information (Lyon, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”) and the measured temperature without the thermal comfort information (Wells, 0014 “temperature sensor for sensing an ambient temperature”, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, Using just the sensed conditions, a message is created by the processor as to what to do to make the area more comfortable for the user automatically), and transmitting the feedback message to the server (Wells, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”.)

Regarding claim 16, Wells and Lyon teach the method of claim 14. 
Wells and Lyon further teach further comprising: in an absence of thermal comfort information about the user received through the input interface within a predetermined time, generating thermal comfort information indicating satisfaction (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, at times there is an absence of user provided information. During these times, the system is able to automatically understand the users comfort information and control the HVAC system to reach user satisfaction. This corresponds with the generated thermal comfort information. When the system ; and
generating a feedback message including the position information (Lyon, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”), the measured temperature (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”), and the generated thermal comfort information (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions” The system is automatically able to determine ), and transmitting the feedback message to the server (Wells, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”.)

Regarding claim 19, Wells and Lyon the method of claim 13.
Lyon further teaches further comprising receiving information about a thermal comfort characteristic map generated based on the feedback message from the server (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a map of the temperature measurements in a room is created based on sensed temperature. Temperature measurements as shown in 0071 and 

Regarding claim 20, Wells and Lyon teach the method of claim 19.
Wells further teaches further comprising receiving information about a thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”) generated based on the feedback message from the server (Wells, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”). 

Regarding claim 21, Wells teaches A user equipment (UE) for requesting control of an air conditioner, the UE comprising: 
one or more sensors (0014 “temperature sensor for sensing an ambient temperature”);
an input interface (0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space”);
a transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”, 0033 “the temperature sensors 16 can be operatively connected via a communication link to a central computer 1 for ease of monitoring”); and 
at least one processor (0026) configured to: 
measure a temperature at a current position through the one or more sensors (0014 “temperature sensor for sensing an ambient temperature”),
receive thermal comfort information about a user through the input interface (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature” messages containing the user feedbacks and sensed temperatures are used to control the air conditioners.),
generate a feedback message including the position information, the measured temperature, and the thermal comfort information (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be , 
a transmit, through the transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”), the feedback message to a server for controlling the air conditioner to control a temperature of a space in which the UE is located (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”, 0024 “HVAC controller 18 may be configured to upload selected data via the network 58 to the external web service where it may be collected and stored on the external web server 66”, 0020 “data regarding the selected parameter e.g. temperature”)
dry bulb temperature (DBT) (0036 “dry bulb temperature”)
Wells does not teach determine position information about the current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes, and receive, through the transceiver, information about a dry bulb temperature (DBT) correction map generated based on the feedback message from the server, after transmitting the generated feedback message to the server.
Lyon does teach determine position information about the current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes (0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.),
and receive, through the transceiver (taught by Wells as shown above), information about a dry bulb temperature (DBT) (dry bulb temperature taught by Wells as shown above) correction map generated based on the feedback message from the server (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.), after transmitting the generated feedback message to the server (Wells, 0003 “HVAC controller may receive feedback from one or more users regarding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells with the location of sensors in an HVAC system teachings of Lyon because both references are directed to HVAC control based on sensor measurements and both references are directed to understanding the layout of the area the HVAC system is conditioning. Further, Lyon teaches a means for reducing energy costs by avoiding overcooling due to hot spots in the area (0004).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US PUB. 20140358291) in view of Lyon (US PUB. 20100286843) in further view of Storm et al (US PUB. 20120228393, herein Storm).

Regarding claim 17, Wells and Lyon teach the method of claim 15.

Storm teaches wherein the feedback message further includes user priority information about the UE (0007 “The system controller may be configured to allow a user to select which of the plurality of humidity sensors affects operation of the HVAC system.” Humidity sensors correspond to the UE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control teachings of Wells and Lyon with the sensor priority teachings of Storm because all the references are directed towards controlling environmental factors in an area based on sensed data from a plurality of sensors and because Storm teaches that properly controlling humidity can prevent property damage (0004). 

Relevant Prior Art
	Patil et al (US PUB. 20140379141) has been deemed relevant prior art since it is also focused on zone based HVAC control using temperature monitoring. 

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 11 to 13 that Lyon does not disclose a dry bulb temperature and that while Wells mentions dry bulb temperature in only 0036, Wells does not teach a dry bulb temperature correction map for a space based on feedback messages received from a plurality of user equipment, and a setting temperature for the air conditioner is based on the DBT correction map and a thermal comfort characteristic map. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lyon teaches a means for generating correction map for a space based on feedback messages received from a plurality of user equipments, and a setting temperature for the air conditioner is based on the DBT correction map and a thermal comfort characteristic map (0105, 0072 0071 0072, 0110, and 0099). Lyon does these different steps using temperature sensors (0105). Lyon does not explicitly teach a dry bulb temperature. Wells does teach a dry bulb temperature (0036). As Applicant explained on pages 11 and 12 of the arguments, dry bulb temperature is a temperature measured by a sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the temperature sensors of Lyon with the dry bulb temperature of Wells since this is substitution of one similar data type measured using similar class of sensors, for another similar data type measured using a similar class of sensors. Further, both references are related to measuring temperature of an area that is under the influence of an HVAC system and because Wells teaches a means for determining user perceived comfort under various conditions that would allow for increased comfort (0003).
Applicant argues on pages 15-17 that Lyon teaches a means for determining position for fixedly positioned UE but does not teach determining location of potable or wearable type UE. Applicant points to 0059 and 0060 of the instant specification to show this portable type UE. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measuring location of portable UE(s)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116